DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
Applicant amended claim 1 to recite the limitation “an ultrasonic scalpel bit (101), a portion of the ultrasonic scalpel bit (101) being located in the support structure" and "the ultrasonic scalpel tip (11) is bent at a pointed end thereof transversely with respect to an extending direction of the clamping arm (102) and vertically with respect to a clamping direction of the ultrasonic vibration propagation assembly.”. Applicant asserts that support for these features can be found in claim 12, Figs. 3, 6, and 7(b), and pages 5-7 of the Specification. Specifically, Applicant points to Specification, page 5. FIGS. 6 and 7(b) to indicate that the ultrasonic scalpel tip 11 is bent transversely with respect to an extending direction of the clamping arm 102 and vertically with respect to a clamping direction of the ultrasonic vibration propagation assembly.
Applicant’s argument for support for the new limitation is not persuasive particularly since Figs. 6-7B are not showing a bend in the tip rather is showing a torsional movement when the tip is vibrated. Specifically, Figs. 6-7B are disclosed to illustrate the ultrasonic scalpel bit longitudinally vibrating and twisting simultaneously when the longitudinal vibration of the ultrasonic transducer is converted into the longitudinal-torsional composite vibration (see page. 6, second paragraph of the instant application). 
It appears to the Examiner that Applicant only has support for the term “laterally bent”, which is shown in Fig. 9(b) and described in page 5-first paragraph, page 6-second paragraph, and page 7-third paragraph, with no further instruction as to what the reference point is. The specification fails to disclose any information on the blade extending vertically with respect to a clamping direction of the ultrasonic vibration propagation assembly nor uses the terms “clamping direction” or “vertical”. Though, one of skill would readily deduce that clamping direction is the direction the clamp arm moves (i.e. up and down when looking at Fig. 3 or Fig. 9(b)). The common definition of vertical has two meanings: “located at right angles to a plane of a supporting surface” or “lying in the direction of the axis”. While the specification has support for the scalpel tip bent in a direction lying in the axis of the clamping direction, it does not have support of the scalpel tip bent in a direction at a right angle to the clamping direction. Therefore, the Examiner will interpret the claims as best understood where “vertically with respect to the clamping direction” means “in line with the axis defined by the clamping direction”.

    PNG
    media_image1.png
    143
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    363
    498
    media_image2.png
    Greyscale

Annotated Figs. 3 and 9(b) of the instant application
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-10 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “ultrasonic scalpel tip is bent at a pointed tip … vertically with respect to a clamping direction” does not have support in the original specification. 
As previously noted above, the specification merely recites that the pointed tip is “laterally bent” with no further instruction as to what the reference point is. The only figure that shows the bent tip is Fig. 9(b) which is a side view where one would presume the clamp arm (not shown) is above or below the scalpel tip as viewed in Fig. 9(b).  As such, it is understood that “laterally bent” means bent in the direction toward or away from the clamp arm. 
Of second note, the specification and original claims does not recite the terms “vertically” or “clamping direction”.  Though, one of skill would readily deduce that clamping direction is the direction the clamp arm moves (i.e. up and down when looking at Fig. 3 or Fig. 9(b)). The common definition of vertical has two meanings: “located at right angles to a plane of a supporting surface” or “lying in the direction of the axis”. While the specification has support for the scalpel tip bent in a direction lying in the axis of the clamping direction, it does not have support of the scalpel tip bent in a direction at a right angle to the clamping direction. As such, the claim as written is encompassing a broader scope than what the specification provides support for. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “ultrasonic scalpel tip is bent at a pointed tip … vertically with respect to a clamping direction” is indefinite as it is unclear what is meant by the term vertically.  As noted above in the 112(a), the term vertically can be interpreted in two different ways which changes the scope of the claim vastly. Since the term “vertically” is not used in the specification and there is no other guidance provided, one cannot ascertain the metes and bounds of the claim. Examiner will interpret the claims as best understood where “vertically with respect to the clamping direction” means “in line with the axis defined by the clamping direction”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20090143795 ) in view of Downey (US 20180368877).
Regarding claim 1, Robertson discloses an ultrasonic vibration propagation assembly 280 (Fig. 27), comprising:
a support structure 282 (Fig. 27);
a clamping arm 284 located at a front end of the support structure 282 (Fig. 27); and
an ultrasonic scalpel bit 286, a portion of the ultrasonic scalpel bit 286 being located in the support structure 282 (Fig. 28), the ultrasonic scalpel bit comprising:
an ultrasonic scalpel tip (Figs. 27-28) for performing operations on biological tissue and configured to perform a clamping operation together with the clamping arm (para. 0143-0144);
a connection portion (interpreted as tapered section shown in Fig. 28 that connects blade 286 to waveguide 104);
and a waveguide 104 (Fig. 28), wherein the ultrasonic scalpel tip 286 is arranged in front of the waveguide 104 (Fig. 28), the connection portion is arranged behind the waveguide (Fig. 28, para. 0144),
However, the embodiment of Fig. 27 fails to disclose vibration node bosses, wherein the vibration node bosses are arranged on the waveguide. The embodiment of Fig. 1 discloses the waveguide 104 comprises a plurality of stabilizing silicone rings or compliant supports 56 positioned at a plurality of nodes on the waveguide for the purpose of dampening undesirable vibration and isolating the ultrasonic energy to assure the flow of the energy goes in a longitudinal direction to the blade (Fig. 1; para. 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic vibration propagation assembly of the embodiment of Fig. 27 to include the vibration node bosses of the embodiment of Fig. 1 in order to dampen undesirable vibration and isolate the ultrasonic energy to assure the flow of the energy goes in a longitudinal direction to the blade (Fig. 1; para. 0098).
The embodiment of Fig. 27 also fails to disclose wherein the ultrasonic scalpel tip is laterally bent at a pointed end thereof, transversely with respect to an extending direction of the clamping arm and vertically with respect to a clamping direction of the ultrasonic vibration propagation assembly.
 The embodiment of Fig. 1 further discloses an ultrasonic scalpel bit 120 Figs. 4-7 comprising the ultrasonic scalpel tip 122 that is laterally bent at a pointed end thereof (see Fig. 4, para. 0108-109 disclose that the blade body 122 is arcuate about a second axis thereby creating the lateral bend at the pointed end 134 of the blade), transversely with respect to an extending direction of the clamping arm and vertically with respect to a clamping direction of the ultrasonic vibration propagation assembly [note: as previously disclosed above, the limitation is interpreted under 112(b) wherein "vertically with respect to the clamping direction" is interpreted as "in line with the axis defined by the clamping direction"; see annotated Fig. 4 of Robinson below] for the purpose of providing the blade with a bottom surface 126 employed for an atraumatic surface for coagulating tissue and a top surface 124/ cutting edges 136,138 for removal of muscle tissue from bone due to the arcuate shape of the blade (para. 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the ultrasonic scalpel bit of the embodiment of Fig. 27 to include arcuate/laterally bent shape of the ultrasonic scalpel bit of the embodiment of Fig. 1 in order to provide the blade with a bottom surface 126 employed for an atraumatic surface for coagulating tissue and a top surface 124/ cutting edges 136,138 for removal of muscle tissue from bone due to the arcuate shape of the blade (para. 0109).


    PNG
    media_image3.png
    363
    695
    media_image3.png
    Greyscale

Annotated Fig. 4 of Robinson

Furthermore, Robertson fails to disclose wherein a vibration guide groove is further provided on the ultrasonic scalpel bit, wherein the vibration guide groove is located on the ultrasonic scalpel tip at a rear end of the ultrasonic scalpel tip. 
Downey in the same field of endeavor teaches an ultrasonic scalpel bit (Fig. 11) comprising an ultrasonic scalpel tip (142) (Fig. 11), a waveguide (proximal section (146)) (Fig. 11) (para. 0053), and a vibration guide groove (helical grooves (154)) (Fig. 3B; para. 0056), wherein the vibration guide groove (154) is located on the ultrasonic scalpel tip (142) at a rear end of the ultrasonic scalpel tip (142) (Fig. 3) for the purpose of converting longitudinal vibrations into torsional vibrations at the distal tip (para. 0023 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the ultrasonic scalpel tip in Robertson to include the helical grooves of Downey in order to convert longitudinal vibrations into torsional vibrations at the distal tip (para. 0023), thereby providing optimum removal of tissue in situations where torsional vibration is preferable.
Regarding claim 14, Modified Robertson discloses an ultrasonic hemostasis and cutting system 400 (Figs. 41-44, para. 0142 of Robertson), comprising the ultrasonic vibration propagation assembly 280 of claim 1 (para. 0142).
Regarding claim 15, Modified Robertson discloses the ultrasonic hemostasis and cutting system further comprising:
a host (12, Fig. 41, para. 0164 of Robertson);
a handle (452, Fig. 41, para. 0164 of Robertson);
an ultrasonic transducer 14 and a foot switch 44 (Fig. 1, para. 0093 and 0164 of Robertson), wherein the handle 452 is operatively connected with the foot switch 44 (para. 0093 of Robertson discloses that activation of the foot switch energizes the host 12 which is operatively connected to the handle, para. 0164), and the host 12 is electrically connected to the ultrasonic transducer 14 via a cable (shown in Fig. 41, para. 0091 of Robertson).
However, Modified Robertson fails to disclose wherein the ultrasonic scalpel bit of the ultrasonic vibration propagation assembly is removably connected to the ultrasonic transducer 14 via the connection portion at a rear end of the ultrasonic scalpel bit.
The embodiment of Fig. 1 of Robertson further teaches the waveguide comprising a connection portion 54 as well as the ultrasonic scalpel bit 50, wherein the ultrasonic scalpel bit 50 is removably connected to the ultrasonic transducer 14 via the connection portion 54 at a rear end of the ultrasonic scalpel bit 50 (Figs. 1-2, para. 0098 and 0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the waveguide in Modified Robertson to be removably connected to the ultrasonic transducer via. the connection portion as taught by the embodiment of Fig. 1 in order to allow the user to detach the waveguide and ultrasonic scalpel bit for cleaning or replacement of said parts (para. 0178).
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20090143795) in view of Downey (US 20180368877), as applied to claim 1 above, and further in view of Clayton (US 10137033).
Regarding claim 4, Modified Robertson discloses all of the limitations set forth above in claim 1, including wherein a vibration guide groove (helical grooves (154)) (Fig. 3B of Downey) is further provided on the ultrasonic scalpel bit (para. 0056 of Downey). Modified Robertson discloses wherein the vibration guide groove (154) advances spirally along an ultrasound axis (see Fig. 3 of Downey). However, Modified Robertson fails to disclose wherein the vibration guide groove is configured as a beveled groove that advances spirally along an ultrasound axis and fails to expressly state whether the pitch is uniform or non-uniform.
Clayton teaches an ultrasonic scalpel bit (Fig. 3) comprising: an ultrasonic scalpel tip (18) (Fig. 3);  a connection portion (threads (14)) (Fig. 3), and a waveguide (shaft (16)) (Fig. 3), wherein the ultrasonic scalpel tip (18) is arranged in front of the waveguide (16) (Fig. 3), the connection portion (14) (Fig. 3) is arranged behind the waveguide (16) (Fig. 3), wherein a vibration guide groove (grooves (24)) (Fig. 3) is further provided on the ultrasonic scalpel bit (Fig. 3) (col. 4 lines 52-63), and wherein the vibration guide groove (24) is configured as a beveled groove that advances spirally along an ultrasound axis (see Fig. 3 which illustrates the grooves (24) having rounded ends) (col. 4 lines 61-63 and col. 5 lines 1-5), a pitch of which is uniform for the purpose aiding in the conversion of longitudinal motion to torsional motion to get the desires longitudinal to torsional gain (col. 3 lines 1-5 and col. 7 lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the vibration guide groove in Modified Robertson to include the bevel shaped and the uniform pitched vibration guide groove of Clayton in order to aid in the conversion of longitudinal motion to torsional motion to get the desires longitudinal to torsional gain (col. 3 lines 1-5 and col. 7 lines 7-11).
	Regarding claim 5, Modified Robertson discloses wherein a ratio of the pitch of the vibration guide groove to the wavelength of an ultrasonic vibration is 0.21 to 2 (col. 6 lines 54-67 and col. 7 lines 1-17 of Clayton) (Figs. 6 and 7 of Clayton).
Regarding claim 6, Modified Robertson fails to disclose wherein the beveled groove is in a shape of a trapezoid, a semi-circle, or a triangle. It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have the beveled vibration guide groove in the shape of a trapezoid, a semi-circle, or a triangle since applicant has not disclosed that the shape of the vibration guide groove solves any stated problem, provides any advantage, or is used for any particular purpose (see pg. 5, para. 2, which recites “the shape of the beveled groove may be a trapezoid, a semi-circle or a triangle.”). One having ordinary skill in the art at the time of the invention would recognize that the invention and the prior art of modified Robertson would each perform equally well with the vibration guide groove in the shape of a trapezoid, a semi-circle, or a triangle. Therefore, it would have been prima facie obviousness to modify the vibration guide groove of Modified Robertson to obtain the invention of claim 6 because such a modification would have been considered a mere design consideration.
Regarding claim 8, Modified Robertson discloses wherein multiple beveled grooves are arranged on the ultrasonic scalpel bit at equal intervals (Figs. 3 and 4 of Clayton) (col. 5 lines 24-25 and col. 6 lines 64-67 of Clayton).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20090143795) in view of Downey (US 20180368877), as applied to claim 1 above, and further in view of Beaupre (US 20180235650).
Regarding claims 9 and 10, Modified Robertson discloses all of the limitations set forth above in claim 1, an ultrasonic scalpel bit 120 (Figs. 4-7 of Robertson) comprising the ultrasonic scalpel tip 122 that is laterally bent at a pointed end thereof (see Fig. 4, para. 0108-109 of Robertson). Modified Robertson further discloses wherein the ultrasonic scalpel tip comprises a gradually-varying width in addition to being laterally bent at the pointed end thereof (Fig. 5 of Robertson illustrates a variation of width at the proximal portion of blade (120)). However, Modified Robertson fails to disclose wherein the gradually-varying width is a trapezoidal gradually-varying width.
Beaupre teaches an ultrasonic scalpel bit (Figs. 3 and 4) comprising an ultrasonic scalpel tip (blade (24)) (Fig. 3) and a waveguide (12) (Fig. 1); wherein the ultrasonic scalpel tip (24) is laterally bent at a pointed end thereof (see Fig. 6), wherein the ultrasonic scalpel tip (24) comprises a gradually-varying width (see Figs. 9 and 10) in addition to being laterally bent at the pointed end thereof  (Fig. 6) (para. 0042) and wherein the gradually-varying width is a trapezoidal gradually-varying width (taper (18C)) (Fig. 5) (para. 0042) for the purpose of providing a smooth transition from the larger diameter of third segment (12C) of the waveguide to the smaller diameter of the blade; wherein the changes in diameter along the ultrasonic scalpel tip serves to adjust the amplitude and/or frequency of the vibrational wave propagating the length of the waveguide (para. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic scalpel tip in Modified Robertson to include the trapezoidal gradually-varying width of the ultrasonic scalpel tip as taught by Beaupre in order to provide a smooth transition from the larger diameter of third segment of the waveguide to the smaller diameter of the blade; wherein the changes in diameter along the ultrasonic scalpel tip serves to adjust the amplitude and/or frequency of the vibrational wave propagating the length of the waveguide (para. 0042).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20090143795) in view of Downey (US 20180368877), as applied to claim 1 above, and further in view of Miyawaki et al. (US 5906628) [hereinafter Miyawaki].
Regarding claims 12 and 13, Modified Robertson discloses all of the limitations set forth above in claim 1, including an ultrasonic vibration propagation assembly 280 (Fig. 27), comprising: a support structure 282 (Fig. 27); a clamping arm 284 located at a front end of the support structure 282 (Fig. 27); and an ultrasonic scalpel bit 286, a portion of the ultrasonic scalpel bit 286 being located in the support structure 282 (Fig. 28). Modified Robertson further discloses the support structure (280) comprises an outer sleeve (outer tube (282)) (Fig. 28), an inner sleeve (inner tube (312)) (Fig. 28) and a lubrication sheath (protective sheath (288)) (Fig. 28 and 31) formed from polytetrafluoroethylene (para. 0144 and 0145), the ultrasonic scalpel bit (ultrasonic blade (286)) (Figs. 27 and 28) being located inside the lubrication sheath (Figs. 27 and 28) formed from polytetrafluoroethylene (para. 140 and 145). 
However, Modified Robertson fails to disclose a lubrication cylinder. 
.Miyawaki teaches an ultrasonic vibration propagation assembly (Figs. 5A-C) comprising a support structure (sheath (11)), a ultrasonic scalpel bit (54) being located inside the sheath (11) (Fig. 5B) (col. 5 lines 47-51); wherein the sheath (11) is coated with Teflon (col. 6 lines 1-12) for the purpose of allowing the sheath to be heat resistant and provide low friction when the bit moves along the lumen of the sheath.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the lubrication sheath which is formed at the bottom surface of the ultrasonic blade (286) (para. 0144 of Robertson) in Modified Robertson to also be formed around the top portion of the outer tube (282) of the ultrasonic vibration propagation assembly (Fig. 27 of Robertson), as taught by Miyawaki (see Fig. 5B of Miyawaki) in order to allow the sheath to be heat resistant and provide low friction when the blade moves along the lumen of the sheath (col. 6 lines 1-12 of Miyawaki).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beaupre (US 20070016236) in the same field of endeavor teaches an ultrasonic surgical instrument comprising an ultrasonic scalpel bit 107, wherein the ultrasonic scalpel tip is laterally bent at a pointed end thereof transversely with respect to an extending direction of the clamping arm 203 (Figs. 1-3 and 7) and perpendicular a clamping direction of the ultrasonic surgical instrument (Fig. 7, para. 0045) for the purpose of reducing undesirable transverse motion in the waveguide (para. 0046).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771